DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 23 September 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument, concerning custom non-standard, patent examination is a comparison of objective, positive recitation of structure and resulting function of a given apparatus against the state of the art. The phrase “custom non-standard“ is at best, undefined and open to wide interpretation. Review of the originally filed specification provides no mention of “custom non-standard”. Applicant’s assertion that one of ordinary skill would understand what is meant by “custom non-standard” is without basis.  Rather than indefinite or possibly product by process, such terminology is given a broad interpretation as “any” fastener or head drive. Fasteners, arguably the result of a design choice, as such meets the recitation as currently written. Should the applicant have specific requirements of what structure must be present, the applicant will need to explicitly recite the required structure as supported in the originally filed specification.  The argument is unpersuasive.

Remainder of Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the  reference combination applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 5, 6, 9, 10, 11, 13, 14, 15, and 18 are objected to because of the following informalities:  recitation of “custom non-standard” without defining what “custom non-standard” is cannot be objectively determined. There is no defined standard. The recitation is therefore taken broadly.  Appropriate correction is required.
Recitation of heavy-gauge metal components is relative and  the recitation is taken broadly until otherwise positively recited by the applicant.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7, 9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable Boegeman (US 4,214,783).

Regarding claim 1, Boegeman discloses A controlled access door barricade system for retrofit use with an existing doorframe and associated door for securing an associated room, comprising: 
a pair of respective bolts (58 or 24;Boegeman) with respective threaded ends on one end thereof and bolt heads on respective opposite ends thereof (Fig. 3; Boegeman), for mounting through one of an existing doorframes (18; Boegeman) and its associated door (16; Boegeman); 
an interior plate (56; Boegeman) received on a side of the associated door interior to the associated room, with said bolts passed therethrough with said bolt heads exposed to the associated room on a side of the associated door; 
an exterior plate (59; Boegeman) received on a side of the associated door exterior to the associated room, with said bolts passed therethrough with said bolt threaded ends exposed to a side of the associated door; 
a pair of nuts (30; Boegeman) receivable on said bolt threaded ends for securing said bolts and said interior and exterior plates relative to the doorframe and associated door whenever said nuts are tightened on said bolt threaded ends with said pair of nuts exposed to a side of the associated door; bolt threaded ends exposed to a side of the associated door
a channel (32; Boegeman) at least partially formed by said interior plate for receipt of a manually removable separate door block member; and 
a separate door block member (36; Boegeman)  removably receivable in said channel by a user situated on the interior side of the associated door; 
wherein said nuts include custom non-standard drive engagement features (as there is no standard, any fasteners sized and fitted too match mating components of the assembly therefore meet the broad recitation of custom; Boegeman), for controlled access to the interior of the room through use of a corresponding custom drive head with said bolts even when said door block member is received in said channel, and wherein said door block member is visible on the interior side of the associated door when received in said channel, so that the associated room is visibly securable from inside the room while maintaining controlled access to the room from outside of the room.
Boegeman discloses the claimed invention except for said bolt heads exposed to the associated room on the interior side of the associated door, bolt threaded ends exposed to the exterior side of the associated door. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to orient said bolt heads exposed to the associated room on the interior side of the associated door, bolt threaded ends exposed to the exterior side of the associated door, since a mere reversal of the essential working parts of a device involves only routine skill in the art.

Regarding claim 2, Boegeman makes obvious A controlled access door barricade system as in claim 1, wherein said separate door block member is sized to extend at least partially across both the existing doorframe (Fig. 1; Boegeman))  and its associated door whenever received in said channel, for creating an interference block to opening of the associated door.

Regarding claim 3, Boegeman makes obvious A controlled access door barricade system as in claim 2, wherein said pair of respective bolts are mounted through an existing doorframe (Fig. 3; Boegeman), and the associated door is hinged to pivot in towards the interior of the associated room, such that receipt of said separate door block member in said channel interferes with opening of the associated door in an inward direction.
Note: how the apparatus is placed as intended use. Also the door’s hinge appears to be outside the established scope of the invention. Intended use recitation can be given little to no patentable weight.

Regarding claim 4, Boegeman makes obvious A controlled access door barricade system as in claim 2, wherein said pair of respective bolts are mounted through (Fig.1; Boegeman)  the associated door, and the associated door is hinged (Door of Boegeman is able to be hinged to swing into or out of a room) to pivot out towards the exterior of the associated room (Fig. 1; Boegeman), such that receipt of said separate door block member in said channel interferes with opening of the associated door in an outward direction.
Note: whether interior or exterior, how the apparatus is placed as intended use. The door’s hinge appears to be outside the established scope of the invention. Intended use recitation can be given little to no patentable weight.

Regarding claim 5, Boegeman makes obvious A controlled access door barricade system as in claim 1, wherein said custom non-standard drive engagement features comprise custom non-standard located hole features (Fig. 2; Boegeman) formed in exterior facing portions of the nuts.

Regarding claim 7, Boegeman makes obvious A controlled access door barricade system as in claim 1, wherein  said channel is formed at an angle (any angle; Boegeman) to perpendicular side edges of said separate door block member, so that said door block member is assisted by gravity (moveable blocking element is affected by gravity; Boegeman.) when fully seated into said channel.

Regarding claim 9, Boegeman makes obvious A controlled access door barricade system as in claim 1, wherein said bolts, said plates, and said nuts comprise heavy-gauge metal (Fig. 2 and 3 metal cross hatch; Boegeman)  components. 
Note “heavy “ is a relative term, rather than indefinite, the recitation is taken broadly.


Regarding claim 10, the combination makes obvious A retrofit barricade system for an existing doorframe and associated door for securing an associated room, comprising: 
a pair of respective bolts (58 or 24;Boegeman)with respective threaded ends on one end thereof and bolt heads on respective opposite ends thereof (Fig. 3; Boegeman), for mounting through an existing doorframe (18; Boegeman); respective interior and exterior plates received on opposite sides of the doorframe (56 and 59; Boegeman), with said bolts passed therethrough with said bolt heads exposed to a side of the associated room; 
a pair of nuts (30; Boegeman) receivable on said bolt threaded ends for securing said bolts and said interior and exterior plates relative to the doorframe whenever said nuts are tightened on said bolt threaded ends  with said pair of nuts exposed to a side of the associated door; 
a channel (32; Boegeman) at least partially formed by said interior plate for receipt of a manually removable separate door block member; and 
a separate door block member (36; Boegeman)  removably receivable in said channel by a user situated on the interior side of the associated door; 
wherein said nuts include custom  non-standard (as there is no standard, fasteners sized and fitted too match mating components of the assembly therefore meet the broad recitation of custom; Boegeman) drive engagement features, for controlled access to the interior of the room through use of a corresponding custom non-standard drive head with said bolts even when said separate door block member is received in said channel,  and wherein said door block member is visible on the interior side of the associated door when received in said channel so that the associated room is visibly securable (Fig.1; Boegeman)   from inside the room while maintaining controlled access to the room from outside of the room; 
said bolts, said plates, and said nuts comprise heavy-duty (taken as “any as the term is relative) components; and 
said separate door block member is sized to extend at least partially across both the existing doorframe and its associated door (36, Fig.1; Boegeman)  whenever received in said channel, for creating an interference block to opening of the associated door.
Boegeman discloses the claimed invention except for said bolt heads exposed to the associated room on the interior side of the associated door, bolt threaded ends exposed to the exterior side of the associated door. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to orient said bolt heads exposed to the associated room on the interior side of the associated door, bolt threaded ends exposed to the exterior side of the associated door, since a mere reversal of the essential working parts of a device involves only routine skill in the art.

Claims 6, is/are rejected under 35 U.S.C. 103(a) as being unpatentable over; Boegeman (US 4,214,783) in view of Cordova et al. (US 2014/0165368).  

Regarding claim 6; Boegeman discloses A controlled access door barricade system as in claim 5, 
Boegeman does not disclose: custom drive head with custom non-standard drive head pin features which correspond with the custom non-standard located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal therefrom, so that said controlled access door barricade system is hardened against forced entry by an unauthorized person outside the secured associated room who does not have the corresponding custom non-standard drive head for said nuts with custom non-standard drive engagement features.
Cordova et al. teaches hole in locking collar and spanner for the purpose of increasing security of an assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Boegeman with custom drive head with custom non-standard drive head pin features which correspond with the custom-located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal therefrom, so that said controlled access door barricade system is hardened against forced entry by an unauthorized person outside the secured associated room who does not have the corresponding custom non-standard drive head for said nuts with custom non-standard drive engagement features.
 as taught by Cordova et al. for the expected benefit of increased added security by  difficulty in disassembly.  

    PNG
    media_image1.png
    832
    605
    media_image1.png
    Greyscale

Figure taken from Cordova et al. (US 2014/0165368)


Claims 8 and 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over; Boegeman (US 4,214,783) in view of Kent et al. (US 3,768,284).  

Regarding claim 8, Boegeman discloses A controlled access door barricade system as in claim 1, wherein: said interior plate forms rectangular openings (Fig. 3; Boegeman) for passage and seating of matching portions of said bolt heads to secure said bolts from rotation; and said exterior plate forms
Boegeman does not disclose: exterior plate forms countersink openings
Kent et al teaches exterior plate forms countersink openings for the purpose of flush mounting prevents destruction by crowbars or other prying tools.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Boegeman with exterior plate forms countersink openings
as taught by Kent et al for the expected benefit of flush mounting prevents destruction by crowbars or other prying tools.

Regarding claim 12, the combination makes obvious A retrofit barricade system as in claim 11, wherein: said interior plate forms rectangular openings (rectangular slots taught Fig.3; Boegeman) for passage and seating of matching portions of said bolt heads to secure said bolts from rotation; and said exterior plate forms openings (Fig.3; Boegeman) for receipt of said nuts, to shield said nuts from attack by potential unauthorized intruders.
Boegeman does not disclose: exterior plate forms countersink openings
Kent et al teaches exterior plate forms countersink openings for the purpose of flush mounting prevents destruction by crowbars or other prying tools.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Boegeman with exterior plate forms countersink openings
as taught by Kent et al for the expected benefit of flush mounting prevents destruction by crowbars or other prying tools.
Note: how the apparatus is placed as intended use. Also the door’s hinge appears to be outside the established scope of the invention. Intended use recitation can be given little to no patentable weight.

Claims 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over; Boegeman (US 4,214,783) in view of Kent et al. (US 3,768,284) further in view of Cordova et al. (US 2014/0165368).  

Regarding claim 13, the combination makes obvious A retrofit barricade system as in claim 11, wherein: said custom non-standard drive engagement custom non-standard located hole features formed in exterior facing portions of said nuts 
The combination of  Boegeman and Kent et al. does not disclose: nuts comprise three openings formed on an outside surface of said nuts; and said custom non-standard drive head comprises a corresponding pattern three-pin drive head (Fig.25 at least 3; Cordova et al.), custom non-standard fabricated to match with size, position, and number of said three openings.
Cordova et al. teaches nuts comprise three openings formed on an outside surface of said nuts; and said custom non-standard drive head comprises a corresponding pattern three-pin drive head (Fig.25 at least 3; Cordova et al.), custom non-standard fabricated to match with size, position, and number of said three openings for the purpose of teaching holes in locking collar and spanner for the purpose of increasing security of an assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Boegeman and Kent et al. with a corresponding pattern three-pin drive head (Fig.25 at least 3; Cordova et al.), custom non-standard fabricated to match with size, position, and number of said three openings.as taught by Cordova et al. for the expected benefit of increased security by  difficulty in disassembly.  
 
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Boegeman (US 4,214,783).

Regarding claim 14, Boegeman discloses Methodology for retrofit use of a controlled access door barricade system with an existing doorframe and associated door for securing an associated room, comprising: 
providing a pair of respective bolts (28 or 24; Boegeman) with respective threaded ends on one end thereof and bolt heads on respective opposite ends thereof; 
mounting the pair of respective bolts through one of an existing doorframe (Fig.2; Boegeman) and its associated door; 
providing an interior plate (56; Boegeman) received on a side of the associated door interior to the associated room, with said bolts passed therethrough with said bolt heads exposed to the associated room on a side of the associated door, with said channel (32; Boegeman at least partially formed by said interior plate for receipt of a manually removable  separate door block member; 
providing an exterior plate (59; Boegeman) received on a side of the associated door exterior to the associated room, with said bolts passed therethrough with said bolt threaded ends exposed to a side of the associated door; 
threading a pair of nuts(30; Boegeman)  on said bolt threaded ends for securing said bolts and said interior and exterior plates relative to the doorframe and associated door by tightening said nuts on said bolt threaded ends with said pair off nuts exposed to a side of the associated door, wherein said nuts include custom non-standard drive engagement features, for controlled access to the interior of the room through use of a corresponding custom non-standard drive head with said bolts even when said separate door block member (Fig.1, 36; Boegeman)  is received in said channel; and 
selectively removably receiving separate a door block member in said channel by a user situated on the interior side of the associated door, and wherein said door block member is visible on the interior side (Fig1; Boegeman) of the associated door when received in said channel so that the associated room is selectively visibly securable secured from inside the room while maintaining controlled access to the room from outside of the room.
Boegeman discloses the claimed invention except for said bolt heads exposed to the associated room on the interior side of the associated door, bolt threaded ends exposed to the exterior side of the associated door. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to orient said bolt heads exposed to the associated room on the interior side of the associated door, bolt threaded ends exposed to the exterior side of the associated door, since a mere reversal of the essential working parts of a device involves only routine skill in the art.

Regarding claim 15, Boegeman makes obvious Methodology as in claim 14, wherein: said separate door block member (36; Boegeman) is sized when received in said channel to extend at least partially across (Fig. 1; Boegeman)  both the existing doorframe and its associated door for creating an interference block to opening of the associated door; and said bolts, said plates, and said nuts comprise heavy-gauge (relative term, taken broadly) metal (Fig. 3 cross hatch; Boegeman  components.

Claim(s) 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Boegeman (US 4,214,783) in view of Kent et al. (US 3,768,284).

Regarding claim 16, Boegeman makes obvious Methodology as in claim 15, further including mounting said pair of respective bolts through an existing doorframe, such that receipt of said separate door block member in said channel interferes with opening of the associated door.
Boegeman does not specifically discuss hinge arrangement: 
Kent et al teaches hinged to pivot in towards the interior (Fig.1 hinged side Kent et al.)  for the purpose of opening a door.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to specify that  Boegeman with hinged to pivot in towards the interior as taught by Kent et al for the expected benefit of controlling a door opening direction.  

Regarding claim 17, Boegeman makes obvious Methodology as in claim 15, further including mounting said pair of respective bolts through the associated door, and wherein the associated door is hinged to pivot out towards the exterior (c.1, l.59 also be applied to outside opening as well as sliding doors; Kent et al.) of the associated room, such that receipt of said door separate block member in said channel interferes with opening of the associated door in an outward direction.

Regarding claim 19, Boegeman makes obvious Methodology as in 14, wherein said channel is formed at an angle to perpendicular side edges of said separate door block member, so that said separate door block member is assisted by gravity (gravity acts on the Boegeman latch) when fully seated into channel.

Regarding claim 20, Boegeman makes obvious Methodology as in claim 14, wherein: said interior plate forms rectangular openings (Fig. 5, rectangular slots taught c.3’l.48-49; Kent et al.) for passage and seating of matching portions of said bolt heads to secure said bolts from rotation; and said exterior plate forms countersink openings (Fig. 5; Kent et al.) for receipt of said nuts, to shield said nuts from attack by potential unauthorized intruders.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Boegeman (US 4,214,783)in view of Cordova et al. (US 2014/0165368).  


Regarding claim 11,  the combination makes obvious A retrofit barricade system as in claim 10, wherein: 
said custom non-standard drive engagement features comprise custom-located hole features formed in exterior facing portions of said nuts; and said barricade system further comprising a corresponding custom non-standard drive head with custom non-standard drive head pin features which correspond with the custom non-standard located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal therefrom, so that said retrofit barricade system is hardened against forced entry by an unauthorized person outside the secured associated room who does not have the corresponding custom non-standard drive head for said nuts with custom non-standard drive engagement features.
Boegeman does not disclose: comprise custom non-standard located hole features formed in exterior facing portions of said nuts; and said barricade system further comprising a corresponding custom non-standard drive head with custom non-standard drive head pin features which correspond with the custom-located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal.
Cordova et al. teaches hole in locking collar and spanner for the purpose of increasing security of an assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Boegeman with comprise custom non-standard located hole features formed in exterior facing portions of said nuts; and said barricade system further comprising a corresponding custom non-standard drive head with custom drive head pin features which correspond with the custom non-standard located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal as taught by Cordova et al. for the expected benefit of increased difficulty in disassembly.  

Regarding claim 18, the combination makes obvious Methodology as in claim 14, wherein: said custom non-standard drive engagement features comprise custom non-standard located hole (Fig. 2; Boegeman) features formed in exterior facing portions of the nuts; and 
Boegeman does not disclose: said methodology further comprises providing a corresponding custom non-standard drive head with custom non-standard drive head pin (Fig. 25; Cordova et al.)  features which correspond with the custom non-standard located hole features of said nuts, for controlled drive engagement therewith, for either selected mounting of said controlled access door barricade system with an existing doorframe and associated door or removal therefrom, so that said controlled access door barricade system is hardened against forced entry by an unauthorized person outside the secured associated room who does not have the corresponding custom non-standard drive head for said nuts with custom non-standard drive engagement features.
Cordova et al. teaches nuts comprise three openings formed on an outside surface of said nuts; and said custom non-standard drive head comprises a corresponding pattern three-pin drive head (Fig.25 at least 3; Cordova et al.), custom non-standard fabricated to match with size, position, and number of said three openings for the purpose of teaching holes in locking collar and spanner for the purpose of increasing security of an assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Boegeman. with a corresponding pattern three-pin drive head (Fig.25 at least 3; Cordova et al.), custom non-standard fabricated to match with size, position, and number of said three openings.as taught by Cordova et al. for the expected benefit of increased security by  difficulty in disassembly.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675